Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/21/2022.
Claims 2-18 and 21-22 are allowed in this office action.

Allowable Subject Matter
Claims 2-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Independent claims, the primary reason for allowance is, A surgical staple and pusher assembly comprising: a surgical staple having a distal leg portion and a proximal leg portion, the distal leg portion including first and second ends and a curved body extending between the first and second ends, the first end of the distal leg portion including a tapered tip, the proximal leg portion including first and second ends, the second end of the proximal leg portion including a blunt tip, the second end of the distal leg portion coupled to the first end of the proximal leg portion, wherein the distal leg portion and the proximal leg portion are configured to have a D-shaped deformed configuration; and a pusher including a body defining a channel and a slot, the body of the pusher having a curved outer surface configured to slide along a circular wall of a cartridge body of a stapling device, wherein the channel receives the proximal leg portion of the surgical staple to support the surgical staple on the pusher and the slot is configured to receive a pivot member to facilitate rotation of the pusher about the pivot member.
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731